DETAILED ACTION
Amended claims filed 19 July 2021 have been entered. Claims 1-13 remain pending. The amendments have overcome the claim objections and 112(b) rejections of the previous office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6 recites “wherein the intermediate portion extends over 10% of the overall pump volume range and 20% of the overall extension time from the second positioning to a third positioning.” Claim 1 recites the intermediate portion is a faster rate than the first portion. Claim 4 recites that the initial portion extends 20% of the overall pump volume and 20% of the overall extension of time. Since claim 6 is dependent on claims 1 and 4, it is clear that the intermediate portion as a faster rate of travel should take less than 20% of the overall extension time because the intermediate portion is going faster than the initial portion which took 20% of the overall extension time to go 20% of the volume, and thereby be consistent with the overall extension time of the initial portion of claim 4. For the limited purpose of examination, the specific proportions will be disregarded. Furthermore, dependent claim 7 is rejected as a dependent claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-11, and 13 are rejected under 35 U.S.C. 102(a) as being anticipated by Johansson (US 20130240570). 
Regarding claim 1, Johansson discloses a pump arrangement for powering a pump (fig 1a, 1b, dosing device 120, par 0033 - 0035) in providing a controlled volume (dose a specific volume of liquid, par 0033, 0035) of water to a drip nozzle in a drip-feed humidifier (water, a drip nozzle, and a drip-feed humidifier are intended uses in the preamble and will be given no patentable weight because it does not affect the structure of the claimed invention), the pump arrangement comprising: a pump (dosing device 100,120, id.) having a solenoid (pumping member 110, 130 is moved by electromagnet 111, 131, this action describes a solenoid, id.), an armature (piston 110, 130), a diaphragm member (flexible wall segment 139, par 0035, the features of the spring and flexible wall segment can be combined,  par 0028), and a spring (spring 117, par 0033, the features of the spring and flexible wall segment can be combined, par 0028), wherein the diaphragm member forms a portion of a pumping chamber (flexible wall segment 139 is a portion of pump chamber 132, par 0035) and is deformable between an initial position for a given volume of the pumping chamber and a deformed position which reduces the given volume of the pumping chamber (pumping chamber is deformed by the piston 130, id.), wherein the armature is coupled to the diaphragm member to deform the diaphragm member away from the solenoid and the initial position in response to the solenoid being energized (par 0033), and wherein the spring is tensioned to pull the armature back toward the solenoid and move the diaphragm member back to the initial position (linear spring 117 can be arranged to provide either rightward or leftward 
Regarding claim 2, Johansson discloses the pump arrangement of claim 1, wherein the second overall rate is greater than the first overall rate (the second rate is the inherent faster rate that occurs after the solenoid overcomes the initial static forces, applicant recognized this initial condition as a consequence of a reciprocating diaphragm type pump, see applicants filed spec par 91).
Regarding claim 3, Johansson discloses the pump arrangement of claim 2, wherein the second overall rate is twice the first overall rate (inherently, when there is an increasing rate of change when starting from an at rest position, one can take infinitesimal periods of time and recognize a initial rate increase and a second rate increase that is twice that initial rate; applicant has not claimed sufficient structure to overcome this interpretation of an inherent property of motion; examiner notes that in applicant’s specification paragraphs 11-13, applicant is referring to a continually increasing starting rate, and arbitrarily taking measurements at certain points which coincide to said second overall rate being twice the first overall rate, applicant has not described any criticality associated with this second overall rate above the inherent property).
Regarding claim 10, Johansson discloses the pump arrangement of claim 1, further wherein the spring is tensioned to pull the armature back toward the solenoid and move the diaphragm member back to the initial position in an absence of the solenoid being energized (linear spring 117 can be arranged to provide either rightward or leftward movement against the piston, par 0033).
Regarding claim 11, Johansson discloses the pump arrangement of claim 1, wherein the processing unit is further programmed to modulate the power provided to the solenoid via the switch such that the power is supplied to energize the solenoid according to a mirror image of the power drive profile for each actuation of the solenoid to retract the armature to the starting position from the fully extended position.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson.
Regarding claim 4, Johansson discloses the pump arrangement of claim 1. Johansson does not explicitly disclose wherein the initial portion extends over 20% of both the overall pump volume range and the overall extension time of the power drive profile from an initial positioning of an armature of the solenoid to a second positioning of the armature. Nevertheless the courts have held that a change in proportion is obvious (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; See MPEP 2144.04). In this case, applicant’s claim that the initial portion extends over 20% is an obvious change of proportion which offers no change in operation over the prior art because the portion in which the piston overcomes initial forces can be at 20% of the overall pump volume and overall extension time without changing the function of the device.  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to name an initial portion of the overall pump volume range and the overall extension of time from an initial positioning to a second positioning of the armature at the claimed proportion as a matter of law. Furthermore applicant has not indicated criticality or unexpected result of the claimed proportion.
Regarding claim 5, Johansson discloses the pump arrangement of claim 4, wherein the movement of the armature from the starting position to the second position of the initial portion 
Regarding claim 6, Johansson discloses the pump arrangement of claim 4, wherein the intermediate portion extends over 10% of the overall pump volume range and 20% of the overall extension time from the second positioning to a third positioning. Nevertheless the courts have held that a change in proportion is obvious (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; See MPEP 2144.04). In this case, applicant’s claim of the proportions of the intermediate portion is an obvious change of proportion which offers no change in operation over the prior art because the portion size can be changed without changing the function of the device.  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select the claim proportion as a matter of law. Furthermore applicant has not indicated criticality or unexpected result of the claimed proportion.
Regarding claim 7, Johansson discloses the pump arrangement of claim 6, wherein the movement of the armature from the second position to the third position of the intermediate portion increases at a second rate  (the second rate is the inherent faster rate that occurs after the solenoid overcomes the initial static forces, applicant recognized this initial condition as a consequence of a reciprocating diaphragm type pump, see applicants filed spec par 91) closer to the second positioning 
Regarding claim 8, Johansson discloses the pump arrangement of claim 4. Johansson does not disclose wherein the final portion extends over 10% of the overall pump volume range and 60% of the overall extension time from the third positioning to a final positioning. Nevertheless the courts have held that a change in proportion is obvious (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; See MPEP 2144.04). In this case, applicant’s claim that the final portion extends over 10% of the overall pump volume range and 60% of the overall extension time is an obvious change of proportion which offers no change in operation over the prior art because the portion in which the piston decelerates at end of stroke can be at 10% of the overall pump volume and 60% of an overall extension time without changing the function of the device.  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to name a final portion of the overall pump volume range and the overall extension of time as a matter of law. Furthermore applicant has not indicated criticality or unexpected result of the claimed proportion.
Regarding claim 9, Johansson discloses the pump arrangement of claim 8, wherein the movement of the armature from the third position to the final position of the final portion decreases at a first rate (a decreasing rate is inherent as a piston slows to a stop at the end of its reciprocating stroke) near the third positioning and then at a decreasing rate (a decreasing rate slower than a first decreasing rate is inherent as a piston slows to a stop at the end of its reciprocating stroke) nearing the final positioning.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/101257) in view of Johansson.
Regarding claim 12, Lee discloses a humidifier for an airway pressure support system for delivering a humidified flow of breathing gas to an airway of a patient (abstract), the humidifier comprising: a water chamber (liquid discharger 2, par 23) structured to house a volume of water (humidifier, abstract), the water chamber having an inlet and an outlet; a conduit (passage 11, par 24), wherein the conduit comprises  a first end structured to be fluidly connected to a gas flow generator (fan 5, par 30) configured to generate the flow of breathing gas,  an opposite second end structured to be fluidly connected to a patient interface device structured to deliver the flow of breathing gas to the airway of the patient (breathing mask 100, par 23), and a wall portion (breathing tube 101, par 23) defining an interior pathway extending between the first end and the second end, the interior pathway structured to convey the flow of breathing gas between the first end and the second end; a nozzle (top through hole 1211, par 23;  examiner notes that applicant does not disclose the geometry of the nozzle, review of applicant’s specification indicates that said nozzle need only allow the fluid to drip, par 11, 49; based upon the disclosed nozzle, the nozzle need only be capable of allowing liquid to drip) having an inlet and an outlet, wherein the nozzle outlet is configured to produce a water droplet from water received from the water chamber (id); a heater (heater 8 with water-absorbent member 4, par 42) plate positioned in the interior pathway and configured to receive the water droplet from the nozzle. Lee does not disclose a pump arrangement according to claim 1, wherein the pump comprises an inlet and an outlet, wherein the pump inlet is fluidly coupled to the outlet of the water chamber and the pump outlet is fluidly coupled to the inlet of the nozzle.
Johansson teaches a pump according to claim 1, wherein the pump comprises an inlet and an outlet.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the switching solenoid valve 6 of Lee for the dose pump of .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746         

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746